Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-10, and 13-14 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20190254783) in view of Pfeiffer et al. (US 20180125338, hereinafter Pfeiffer) and Randhawa (US 20180186082.)
claim 1, “An intraoral scanner comprising:” Moon teaches (¶0047 and Figs. 1 and 12) a 3D scanner; (¶0011) 3D scanner has a lens barrel part 11; (¶0053) lens barrel driving part 11 may be inserted into the oral cavity. 
As to “a projection unit controlled by a projection parameter to project a light onto an object, the light forming two color blocks on the object” Moon teaches (¶0049 and Fig. 12) imaging device includes a pattern generating device 620. 
As to “an image sensing unit controlled by an image capturing parameter to capture an image of the object, the image comprising the two color blocks” Moon teaches (¶0055 and ¶0136) image capture of light pattern irradiated to the subject; (Figs. 8-9 and ¶0122) line light pattern has different colors.
As to “and a processing unit electrically connected to the projection unit and the image sensing unit” Moon teaches (¶0050 and ¶0081) 3D scanner has an image processing unit 320.
As to “and a storage unit electrically connected to the processing unit, the storage unit storing a plurality of patterns, each of the patterns comprising a plurality of black stripes and a plurality of white stripes” Moon teaches (¶0138) the 3D scanner has a memory in which various patterns may be stored, the controller 310 may control the patterned stored in the memory to be irradiated as a pattern light of the projector 631.
As to “the patterns being different from each other in stripe width,” Moon teaches (¶0130) the line light patterns LLP have various thickness.

As to “a width of one of the two color blocks being smaller than or equal to a width of a thinnest black stripe of the patterns, a width of another one of the two color blocks being smaller than or equal to a width of a thinnest white stripe of the patterns.” Pfeiffer teaches (¶0034, ¶0062, ¶0080-¶0081, Fig. 3) each stripe of the projection pattern is projected onto one column or one row of pixels, so that a black block has 1 pixel width and a white block has 1 pixel width. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the 3D scanner of Moon with the contrast calculation and single pixel stripe width as taught by Pfeiffer for the benefit of determining the focal distance of a surface of the object to be measured (¶0010) and to get a more accurate measurement.
Moon and Pfeiffer do not teach calculating a contrast “ratio” of the two color blocks and “the processing unit comparing the contrast ratio with a predetermined threshold, the processing unit adjusting the image capturing parameter when the contrast ratio is larger or smaller than the predetermined threshold, the processing unit controlling the projection unit to project the light onto the object and controlling the image sensing unit to capture the image of the 

Regarding claim 2, “The intraoral scanner of claim 1, wherein the processing unit adjusts the image capturing parameter according to a predetermined adjusting sequence when the contrast ratio is larger or smaller than the predetermined threshold. Randhawa teaches (¶0288) contrast optimization process may comprise capturing a sequence of images each having a different (e.g., known (i.e., predetermined)) exposure settings.

Regarding claim 8, its rejection is similar to claim 1.

Regarding claim 9, its rejection is similar to claim 2.


Claims 3, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Pfeiffer, and Randhawa in view of Kang (US 20150116477.)
Regarding claim 3 Moon, Pfeiffer, and Randhawa do not teach “The imaging device of claim 1, wherein the processing unit decreases the image capturing parameter when the contrast ratio is larger than the predetermined threshold; and the processing unit increases the image capturing parameter when the contrast ratio is smaller than the predetermined threshold. However, Kang teaches (¶0147) brightness parameter includes the exposure time of the light receiving section; (¶0148, ¶0194) the brightness parameter is appropriately set automatically in cooperation with the measurement condition; (¶0221-¶0222 and ¶0346) the level of light receiving signal is proportional to the intensity of the fluorescence emitted from the measuring object and thus it can be adjusted; (¶0234-¶0236) if the maximum light receiving level Lmax is slightly lower than the upper limit value the contrast becomes greater; (¶0237) contrast lowers when the level of the light receiving signal is too high. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the imaging device of Moon, Pfeiffer, and Randhawa with the brightness adjustment as taught by Kang in order to improve the obtained image quality.

Regarding claim 7, Moon, Pfeiffer, and Randhawa do not teach “The imaging device of claim 1, wherein the projection parameter comprises at least 

Regarding claim 10, its rejection is similar to claim 3.

Regarding claim 14, its rejection is similar to claim 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Pfeiffer, and Randhawa in view of Fujii et al. (US 20020114015, hereinafter Fujii.)
Regarding claim 6, Moon, Pfeiffer, and Randhawa do not teach “The imaging device of claim 1, further comprising a warning unit electrically connected to the processing unit, the processing unit controlling the warning unit to send out a warning message when the processing unit adjusts the image capturing parameter to a limit value and the contrast ratio is still larger or smaller 
 
Regarding claim 13, its rejection is similar to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 20150017598) – (Figs. 1A-1B, 2A-2B, abstract) a tool for obtaining contour images of a tooth.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425                

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425